Title: To Thomas Jefferson from Albert Gallatin, 25 November 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            
                                25 Nov.  1806
                     
                        
                        Observations
                        Wm. Kettletas sd. to be an inmate of Gen. Wilkinson & appd. atty. General by him. This last particular is a
                            mistake
                        Mr. Emmert was removed for delinquency in the spring 1805; and as soon as his accts were adjusted no suit
                            was instituted at Detroit by the Comptroller; but before the suit had been issued there, (or probably on his hearing of its
                            being in the hands of the territorial officer) he left the Territory for Kentucky. I had heard nothing more of him since & as he had left his family at Detroit expected that we would still get hold of him. But I heard the other day by Mr.
                            Hoffmann the present collector of Michillimakinac that he (Emmert) had joined Duncan the late absconding collector of
                            Michillimakinac at New York in Feby. or March last. They have both disappeared; but I believe that they were seen in N.
                            York subsequent to Miranda’s departure. Duncan went off with more than 30,000 dollars; but I do not think that Emmert took
                            any money away; he had spent it probably before his removal.—It is true that Govr. Hall did appoint Emmert then a removed
                            officer to some territorial offices; and being informed of it through Worthington’s channel, I expostulated with the
                            Govr. when here last winter, on the impropriety of a territorial Govr. appointing a man who had just been removed by the
                            President & that for delinquency. Govr. Hall appeared to regret that he had made the appointment; but said nothing of
                            his having left the territory. I observe that Hall, Woodward & Duncan travelled together from Detroit to N. York. I hope
                            they were ignorant of Duncan’s intentions on which they did not communicate any thing.
                        The establishment of the Bank was communicated by Mr Griswold, to whom I wrote 10th inst that he ought to
                            send the law immediately in order that it might be laid before Congress.   This establishment must be either a landed or a
                            swindling speculation & I think that some enquiry should be made respecting the motives of the Govr. He may certainly
                            be written to on the subject; the objections arising both from want of apparent utility & from the charter of the Bank
                            U.S. stated & an explanation asked
                        It is true that Mr Jackson was the chairman of the committee who reported two extraordinary bills last
                            session one to alter the form of territorial Govr. for Michigan, on principles so opposed to those of our political
                            institutions that I am at a loss to guess how it could pass the house without animadversion; the other to give to the
                            Govr. & judges the power of deciding  a   land claims in the
                            territory, disposing of the vacant lands within the indian extinguished lines. Both passed the house; Nicholson had
                            resigned; Randolph attending to other objects; no man yet considering himself as obliged to watch over every proceeding:
                            in fact no body had attended to the business. I found it necessary to interfere by speaking to members of the Senate &
                            succeeded in having the Governt. bill postponed sine die, and the general principles of the land bill rejected. But
                            Woodward hung to as a leech and obtained from Tracy the chairman of the Senate committee that at least the Govnr. &
                            judges should be permitted to settle & compromise for the claims to lots in the town of Detroit on account of its
                            destruction by fire & the necessity of laying it out on a better plan. To this I assented; but after all they added
                            10,000 acres adjoining Detroit to the town, giving unlimited powers to the Govr. & judges to settle all claims to
                            land within it, and without either describing which way the 10,000 Acres should be laid, or enacting a single principle on
                            which the decisions should be founded. This I never knew till after the bill had become a law, Woodward & Tracy having
                            both told me that the report would be only for the town lots. I have no doubt that there was & still is some object
                            beyond that of having the trouble of settling complex & opposite claims. Whatever relates to land cannot be too much
                            watched. Nicholson in the house was the only man who had attended a little to it; and Worthington is the only one in the
                            Senate, since Brackenridge left it, who understands the subject. He has been perfectly faithful in that respect, trying
                            only to relieve as much as possible the purchasers generally from being hard pressed for payment.
                        The suspicion arising from the law forbidding the taking stock in paymt. for land, as tending to accumulate
                            money in the land offices to the Westward, is intended for me, as I proposed the alternative in an official report. The
                            object was simply to prevent speculation & preserve the purity of our land offices. For if permitted to pay in stock
                            the consequence was that the real purchasers paid all in cash & the clerks (the principals would have soon done it) and
                            others paid the U. States in certificates & pocketed the profit. Precisely so did the sheriffs of Virginia during &
                            after the war when taxes were payable in certificates &c.—In this instance James Ross & Bell, and
                            Jenkinson had formed two companies for the purpose & actually paid near 100,000 dollars in stock within a few months
                            for which they had received cash from the purchasers. Worthington too had begun to speculate upon it to the amount of 10
                            to 20 thd. dollars.    As to the accumulation of cash to the Westward, it is always difficult to draw the money from the
                            public officers there on account of distance. Yet though 600,000 dollars were paid last year, so far from accumulating,
                            the balances in hands of Receivers have diminished since the law was passed. On 1st April last they had 395,000 dollars
                            on hand: on the 1st Octer not more than 290,000. It would to be sure be a good prize for insurgents;but we cannot
                            avoid it. The money must be carried at the expense of the officers two & 500 miles to Pittsburgh; and it is only twice a
                            year that they can take it up the Ohio from Cincinnati—
                    